Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 20030141590) in view of Tamaki (US 20130234304) and further in view of Boeck et al. (US 20120104574).
Regarding claim 1, Kamiya discloses that a microelectronic device comprising:
a first ultra-thin substrate 4 formed of dielectric material and plurality of conductive layers, wherein the first substrate 4 includes an in-package first antenna unit 9;


    PNG
    media_image1.png
    380
    766
    media_image1.png
    Greyscale

a second ultra-thin substrate 2 being coupled to the first ultra-thin substrate 4 or 3, the second ultra-thin substrate formed of dielectric material and conductive layers, wherein the second substrate includes an in-package second antenna unit: and
a second sheet material to at least partially encapsulate second radio frequency (RF) 10 components that are integrated with the second substrate.
Kamiya fails to teach a first ultra-thin substrate formed of organic dielectric material and plurality of conductive layers each including a level of lateral interconnection, first mold material, the second ultra-thin substrate formed of organic dielectric material and conductive layers plurality of conductive layers each including a level of lateral interconnection and second 
However, Tamaki suggests that a substrate formed of organic dielectric material (para. 0006, note: an organic substrate) and plurality of conductive layers 220 each including a level of lateral interconnection and first mold material 270 (Fig. 5B or 8B) and first substrate includes the first antenna unit integrated therein 232.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kamiya with a first ultra-thin substrate formed of organic dielectric material and plurality of conductive layers each including a level of lateral interconnection, first mold material as taught by Tamaki in order to enhance high speed and accurate transmission in communication system (para. 0005) and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The combination of Kamiya and Tamaki disclose that the second ultra-thin substrate formed of organic dielectric material and conductive layers plurality of conductive layers each including a level of lateral interconnection and second mold material and second substrate includes the second antenna unit integrated therein since Kamiya discloses identical structure stacked in mirror.
Kamiya and Tamaki fail to teach the first substrate includes the first antenna unit integrated therein and second substrate includes the second antenna unit integrated therein.
However, Boeck suggests that the substrate 617 includes the antenna unit 608 integrated therein (Fig. 6c).

The combination of Kaymiya, Tamaki, & Boeck disclose that the first substrate includes the first antenna unit integrated therein and second substrate includes the second antenna unit integrated therein since Beock suggests that antenna unit is integrated in the substrate to Kaymiya’s substrates 2 & 3. 
Reclaims 2 & 20, Kamiya, Tamaki, & Boeck fail to specify that the first and second ultra-thin substrates each have a thickness of 50 to 80 microns.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of substrates, because it would have been to obtain a certain thickness of substrates to achieve optimizing rigidity along with size of a package.
Reclaim 3, Kamiya, Tamaki, & Boeck fail to specify the first and second mold materials each have a thickness of 50 to 150 microns.
 However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.

Reclaim 4, Kamiya, Tamaki, & Boeck disclose that a lower surface of the first substrate is disposed on an upper surface of the second mold material of the second substrate to form a three dimensional stacked package (Kamiya, Tamaki, & Boeck).
Reclaim 5, Kamiya, Tamaki, & Boeck disclose that a lower bottom surface of the first substrate is disposed on a lower bottom surface of the second substrate to form a three dimensional stacked package (Kamiya, Tamaki, & Boeck).
Reclaims 6 & 21, Kamiya, Tamaki, & Boeck disclose that the first substrate includes an in-package first wireless communication structure for communicating with an in-package second wireless communication structure of the second substrate (Kamiya, Tamaki, & Boeck).
Reclaim 7, Kamiya, Tamaki, & Boeck disclose that an upper surface of the first mold material of the first substrate is disposed on an upper surface of the second mold material of the second substrate to form a three dimensional stacked package (Kamiya, Tamaki, & Boeck).
Reclaims 8 & 22, Kamiya, Tamaki, & Boeck disclose that the first substrate includes the in-package first antenna unit for communicating with external devices and the second substrate includes the in-package second antenna unit for communicating with external devices (Kamiya & Tamaki).
Reclaim 9, Kamiya, Tamaki, & Boeck disclose that a conductive glue for attaching an upper surface of the first mold material of the first substrate to an upper surface of the second 
Reclaim 10, Kamiya, Tamaki, & Boeck disclose that a third substrate coupled to at least one of the first and second substrates, the third substrate includes organic dielectric layers and conductive layers for forming an antenna unit for communicating with external devices (Kamiya disclose stack of identical substrates and third identical substrate is obvious).
Reclaims 11 & 23, Kamiya, Tamaki, & Boeck disclose that the first and second substrates each include conductive layers for forming contact lines for insertion into a card holder interface (Kamiya, Tamaki, & Boeck).
Reclaim 12, Kamiya, Tamaki, & Boeck disclose that the microelectronic device comprises a 5G package architecture for 5G communications (a RF die can be 5G communications chip).
Reclaim 13, Kamiya, Tamaki, & Boeck disclose that a microelectronic device comprising: 
an ultra-thin substrate 2 or 4 having radio frequency (RF) components 10 (Kamiya, Fig. 2);
an antenna substrate 9 coupled to the ultra-thin substrate 4, the antenna substrate including organic dielectric layers (Tamaki, para. 0006) and plurality of conductive layers for forming an antenna unit 208 or 232 (Kamiya in view of Tamaki) integrated within the antenna substrate (Boek, Fig. 2a), each of the plurality of conductive layer includes a level of lateral interconnects (Tamaki, Fig. 6B or 8B), and the antenna unit for transmitting and receiving communications at a frequency (Kamiya Fig. 2); and

Kamiya, Tamaki, & Boeck fail to specify operating frequency at a 4Gh or higher.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain operating frequency of a die, because it would have been to obtain a certain operating frequency of a die to achieve faster operating device in higher frequency.
Reclaim 14, Kamiya, Tamaki, & Boeck fail to specify that the first and second ultra-thin substrates each have a thickness of 50 to 80 microns.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of substrates, because it would have been to obtain a certain thickness of substrates to achieve optimizing rigidity along with size of a package.	
Reclaim 15, Kamiya, Tamaki, & Boeck fail to specify that the first and second mold materials each have a thickness of 50 to 150 microns.

Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of mold materials, because it would have been to obtain a certain thickness of mold materials to achieve optimizing rigidity along with size of a package.	
Reclaim 16, Kamiya, Tamaki, & Boeck disclose that a lower surface of the first substrate is disposed on an upper surface of the second mold material of the second substrate to form a three dimensional stacked package (Kamiya Fig. 2 in view of Tamaki).
Reclaim 17, Kamiya, Tamaki, & Boeck disclose that a lower bottom surface of the first substrate is disposed on a lower bottom surface of the second substrate to form a three dimensional stacked package (Kamiya Fig. 2).
Reclaim 18, Kamiya, Tamaki, & Boeck disclose that an electromagnetic interference (EMI) shield integrated with the ultra-thin substrate or the antenna substrate to shield the RF components from EMI (any metal wire 54 can be magnetic shield due to its interference characteristic).
Regarding claim 19, Kamiya, Tamaki, & Boeck disclose that a computing device comprising: 
at least one processor to process data (Tamaki, Fig. Fig. 6B or 8B); and
a communication module or chip coupled to the at least one processor, the communication module or chip comprises, a first ultra-thin substrate formed of organic dielectric material and plurality of conductive layers 230 (Tamaki, Fig. 6B or 8B and note: also 
a mold material 6 (Tamaki suggests attaching sheet as a mold) to integrate radio frequency (RF) components 10 with the first substrate 4 (Kamiya, Fig. 2) wherein the mold material 6 has an uppermost surface opposite the first ultra-thin substrate 4, and wherein the uppermost surface of the mold material 6 is co-planar with an uppermost surface of one or more of the first RF components 10 (para. 0027, note: “- - flow and fill the space between the sheets 3, 3, and the sheets 2, 4 - -“ and it is co-planar due the process); and
a second ultra-thin substrate 2 being electrically coupled to the first ultra-thin substrate 4 or 3, the second ultra-thin substrate formed of organic dielectric material (Tamaki suggests organic substrate) and conductive layers, wherein the second substrate includes an in-package second antenna unit integrated therein (since Boeck suggests that antenna unit to the substrate and Kamiya disclose that identical substrates are stacked, a duplication of integrated antenna to substrates are obvious).
Response to Arguments
Applicant's arguments filed on 11/01/2021 have been fully considered but they are not persuasive. 
Applicant amend claims 1, 13, and 19, however, amended claims are still read on the pervious rejection by changing elements in previous rejection. 

 Therefore, rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899